DETAILED ACTION
Applicant: RUOKOKOSKI, Emmi; PIETILÄ, Ville; HALKO, Lauri; PELTOLA, Jarkko Y.; & BOYLAN, Christopher
Assignee: Varian Medical Systems International A.G.
Attorney: Steven G. Pamelee (Reg. No.: 28,790)
Filing: Amendment filed 17 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 1, 7-8, 11, 17-18, and 20 have been further amended to remove limitations and add new limitations.  Although the newly added limitation “pre-optimization” does not appear explicitly in the Specification, the disclosure demonstrates possession of the concept by differentiating the “prescribed treatment instructions” being “not the same as optimization objectives” (Spec., ¶41) and from disclosing the “fluence/dose need only mimic the trade-offs to some reasonable degree of correctness and need not be a real fluence or dose” (¶50) which demonstrates that pre-optimization “information” and “dose distributions” were within the possession of the inventors.

Response to Arguments
Persuasive Arguments - §112(b) Rejections – “particular application” & “radiation treatment”
Applicant’s arguments, see Pages 11-12, filed 17 November 2022, with respect to §112(a) Rejections for the limitations “particular application setting” and “radiation treatment plan” have been fully considered and are persuasive in that the limitations have been amended to make them definite.  The rejection of the claims in view of §112(b) – “particular application” & “radiation treatment” has been withdrawn, however the arguments regarding the remaining indefiniteness issues were unpersuasive, see below. 
Unpersuasive Arguments - §112(b) – “unsuitable” & “agnostic” & §103 Rejection
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.
First, the Applicants argue that the “Examiner expressed concern regarding the expression ‘any particular application setting’ [and] the applicant amends these claims to refer instead to ‘radiation treatment platform’” (App. Arg., Pg. 11).  The Examiner agrees that the amendment to “radiation treatment platform” removes the indefinite language of “application setting”, however, the limitation “expressed in terms that are agnostic with respect to any particular radiation treatment platform” is still indefinite since the term “agnostic” still remains in the phrase.  It is unclear how “patient treatment prescription instructions” can be “expressed in terms that are agnostic with respect to any particular radiation treatment platform” since Specification fails to provide “terms” that are specific to a “particular radiation treatment platform” and “terms” that are “agnostic with respect to any particular radiation treatment platform” which makes it unclear what claim scope is covered by “patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform”.   
Second, the Applicants argue that the “ordinarily-skilled person would therefore unambiguously understand that something would be ‘unsuitable’ to serve as an optimization objective if it is not ‘specifically designed to reflect and accommodate the technical details and specifications of a particular radiation treatment platform’” (App. Arg., Pgs. 11-12).  The Examiner respectfully disagrees.  The Applicants and Specification have not disclosed “optimization objectives” that are “specifically designed to reflect and accommodate the technical details and specifications of a particular radiation treatment platform” (i.e. what would be “suitable” as an optimization objective”), and accordingly, it is unclear what precise scope is covered by “patient treatment prescription instructions” that are not ‘specifically designed to reflect and accommodate the technical details and specifications of a particular radiation treatment platform” (i.e. what would be “unsuitable” as an optimization objective”) since the Applicants are using a negative limitation, e.g. “unsuitable”.  It is unclear if there is a range of “technical details” and/or a range of “specifications” that would be suitable for “a particular radiation treatment platform”, and if so, how to define that range to make clear what “technical details” and/or “specifications” would be outside of “suitable”/”appropriate” technical details/specifications to be considered “unsuitable”.  It is unclear how to quantify or define what makes “patient treatment prescription instructions” suitable or unsuitable “to serve as optimization objectives” since “suitable” is an inherently “relative term” which is defined by “appropriateness”, which does not convey clear objective boundaries for the claim limitation, see MPEP §2173.05(b).
Third, the Applicants argue that “Kilby teaches optimizing a radiation treatment plan following the foregoing arrangement of the order in which the treatment plan objectives are presented . . . The applicant is describing things that happen prior to any optimization . . . Kilby can and does optimization because Kilby is working at the level of optimization objectives . . . information regarding relative priorities amongst the prescription instructions is pre-optimization information . . . Because neither Kilby nor Riker present any teachings in these regards, neither can be fairly viewed as anticipating such features . . . the independent claims are allowable over the art of record” (App. Arg., Pgs. 13-16).  The Examiner respectfully disagrees.  The Applicants only presented substantive arguments regarding Kilby and did not address the teachings of Riker.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Riker et al. discloses determining a pre-optimization first fluence-based radiation dose distribution, pre-optimization information, and pre-optimization second fluence-based radiation dose distribution (Riker et al.: ¶52 clinical goals; ¶73 precedent (i.e. pre-optimization) radiation treatment plan with CT or MRI images; ¶77 input goals in planning apparatus to be utilized in subsequent plan optimization step 107; ¶89 more fluid platform; ¶147 a precedent radiation treatment plan characterized by having arbitrary radiation beam intensity values. The objective function can iteratively evaluate a precedent radiation treatment plan and a plurality of subsequent radiation treatment plans derived from the precedent radiation treatment plan, to determine a combination of discrete radiation beam intensities) by allowing the users to “’test fire’ the radiation treatment plan” using “software” (Riker et al.: ¶142) which is accomplished by setting minimum and/or maximum dosages for various parts of the body, selecting or deselecting instructions/parts, and performing a meta-optimization process which corresponds to the claimed “pre-optimization” (Figs. 9-10; ¶106 meta-optimization can balance the strength of constraints; ¶113 meta-optimization process, instead, can iteratively adjust the constraints themselves to achieve goals coinciding with those of the imported treatment plan), and see below.  The remaining arguments are unpersuasive in view of the reasoning above.

    PNG
    media_image1.png
    242
    978
    media_image1.png
    Greyscale


Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “patient treatment prescription instructions are configured for use to determine corresponding radiation treatment plan optimization objectives for creation of an optimized radiation treatment plan for a particular patient, wherein the patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform and are themselves unsuitable to serve as optimization objectives for use in optimizing a radiation treatment plan” (claims 1-20) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "patient treatment prescription instructions", could correspond to, for example, radiation therapy selections by a prescribing doctor or clinician, instructions or goals to set radiation dosages and designating treatment targets, or as the prior claimed “clinical goals” since the newly claimed “patient treatment prescription instructions” are expressed in the same manner as the prior claimed “clinical goals”, e.g.  see Spec., ¶7.  If the newly claimed “patient treatment prescription instructions” is different from the disclosed “clinical goals”, then the limitation may be new matter and/or the newly claimed subject matter would not be adequately shown in the Drawings since the Figures all refer to “clinical goals”, see 37 CFR §1.83(a) and Figures 2 & 4.  
The term/phrase “detecting the user selectively changing, via the user interface, a relative priority” (claims 3-5 & 13-15) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "detecting a user" could correspond to, for example, software detecting changes of relative priorities or goals, a log or database tracking additions or deletions of goals or instructions, detecting movement of changes made by a mouse or computer interface to lists or goals, or other methods for tracking changes or interface activity related to priority or lists.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 include the phrase “wherein the patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform” which is indefinite since it is unclear how “patient treatment prescription instructions” can be “expressed in terms that are agnostic with respect to any particular radiation treatment platform” since Specification fails to provide “terms” that are specific to a “particular radiation treatment platform” and “terms” that are “agnostic with respect to any particular radiation treatment platform” which makes it unclear what claim scope is covered by “patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform”.  Claims 2-10 and 12-19 inherit this rejection.
Claims 1, 11, and 20 include the phrase “wherein the patient treatment prescription instructions . . . are themselves unsuitable to serve as optimization objectives for use in optimizing a radiation treatment plan” which is indefinite since the term “unsuitable” is a relative term which renders the claim indefinite. The term “unsuitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to quantify or define what makes “patient treatment prescription instructions” suitable or unsuitable “to serve as optimization objectives” since “suitable” is an inherently “relative term” which is defined by “appropriateness”, which does not convey clear objective boundaries for the claim limitation, see MPEP §2173.05(b).  Claims 2-10 and 12-19 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilby et al. (US Pub. 2010/0104068) and Riker et al. (US Pub. 2005/0111621).
Regarding claims 1 and 20, Kilby et al. discloses a method (claim 1) or an apparatus (claim 20) for formulating patient treatment prescription instructions for radiation therapy (Kilby et al.: Figs. 4A-4D; Abstract - sequentially optimizing the plurality of radiation treatment-planning parameters), which patient treatment prescription instructions are configured for use to determine corresponding radiation treatment plan optimization objectives for creation of an optimized radiation treatment plan for a particular patient (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 5A-9; Abstract), wherein the patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform and are themselves unsuitable to serve as optimization objectives for use in optimizing a radiation treatment plan to create the optimized radiation treatment plan (Fig. 5B - clinician can choose the planning target volume (PTV), i.e. target area with tumor to be treated, critical structures, e.g. prostate, rectum, spine, etc., and dosages;  Fig. 6 – organs/areas/instructions can be moved up or down or deleted; ¶59 – order specified; ¶89 tumor coverages [as having] priority over the critical structures, the maximum dose constraints can be set to the critical structures at a reasonable value, but higher than the clinical limit value; ¶91 - critical structures, and dosages are identified they are ordered and the clinician can select which organs/structures get priority; ¶¶100-101 – organs/areas can be excluded), the method comprising:
providing a user interface (Figs. 5A-9; ¶37 The TPS (treatment planning system) can automatically execute the script to develop an optimized treatment plan, or allow the user to manually modify the script and/or pre-defined treatment planning parameters to customize; ¶¶54-65);
presenting on the user interface (claim 1) or a control unit (Fig. 11 diagnostic imaging system 2000 treatment planning system 3000 treatment delivery system 4000; ¶¶118-125) operably coupled to the user interface and configured to (claim 20): present on the user interface a plurality of radiation-treatment prescription instructions (Tables 2-1 - 2-3; ¶¶91-105) that prescribe a particular radiation dosage for particular parts of the particular patient (Figs. 5B & 6; ¶43; ¶¶91-105), wherein each of the radiation-treatment prescription instructions has an initial-state relative priority as compared to others of the plurality of radiation-treatment goals (Figs. 5A-9; ¶¶32-33 – treatment plan objectives; ¶91 – clinician selects which organ/area gets priority; ¶¶100-101 – specific organs/areas can be excluded from optimization; ¶¶114-116 – pre-defined treatment planning parameters & starting at maximum dose constraints before optimization);

    PNG
    media_image2.png
    483
    1395
    media_image2.png
    Greyscale

determining a first fluence-based radiation dose distribution for the particular patient as a function of the plurality of radiation-treatment prescription instructions and the initial-state relative priority for each of the plurality of radiation-treatment prescription instructions (Fig. 4B method 420 generate first optimization step to provide the highest possible planned target volume (PTV) minimum dose below or equal to the prescription dose 422 generate second optimization step to provide the largest possible volume of the PTV receiving at least the maximum dose 424 generate third optimization step to provide the lowest possible volume of the rectum receiving more than 75% of the prescription dose 426 generate the fourth optimization step to provide the lowest possible volume of the bladder receiving more than 75% of the prescription dose 428 generate fifth optimization step to provide the lowest possible total monitor units (MU) 430; Figs. 4C-9; ¶¶43-53; ¶¶60-65) and presenting information regarding the first fluence-based radiation dose distribution for the particular patient (Fig. 1; Figs. 4B-9; ¶¶56-58 FIG. 5A illustrates one embodiment of a user interface 500 that allows a user to define absolute MU constraints, including total MU for the entire treatment plan 502, maximum MU per beam 504, and maximum MU per node 506. FIG. 5B illustrates one embodiment of a user interface 550 that allows a user to define the maximum dose for each VOI in the treatment plan (VOI limits 552), as well as sampling parameters for each VOI, voxel sampling for example.; ¶¶60-65 the user interface 600 receives user-input from the user to define the treatment-planning objectives, the goal values 603, the relaxation values 604, and the order of the optimization steps 602. Although each of the optimization steps includes a relaxation value 604, in some embodiments, any of the relaxation values may be set to zero, such as the relaxation value 604 in the sixth optimization step. In another embodiment, the user interface 600 is automatically populated when a saved script is loaded from memory, and the user interface 600 may allow the user to edit the optimization steps of the loaded script before execution.);
automatically saving, as a corresponding first state, information regarding relative priorities amongst the plurality of radiation-treatment prescription instructions and the corresponding first fluence-based radiation dose distribution for the particular patient (Figs. 4A-9; ¶39  The shell structure's target volume and dilation margins may be saved as components of the sequential optimization script. In one embodiment, when a script that includes shell structures is loaded, the shell structures are automatically generated.; ¶54 In one embodiment, the script can be saved in memory or to an external storage device for later retrieval (block 466). In another embodiment, the TPS executes the script to optimize each of the optimization steps sequentially in the order specified by the script.; ¶¶61-64 In another embodiment, the user interface 600 is automatically populated when a saved script is loaded from memory, and the user interface 600 may allow the user to edit the optimization steps of the loaded script before execution.; ¶114 the user can use the wizard user interface to select a saved script in developing a current treatment plan. The saved script may provide one or more pre-defined treatment-planning parameters applicable to the anatomical treatment volume of interest);
in response to a user changing, via the user interface (Figs. 5A-6; ¶94; ¶¶100-101), a relative priority for at least one of the plurality of radiation-treatment prescription instructions (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53 optimized parameters may be allowed to degrade by up to a given amount specified by a relaxation value to aid the TPS in arriving at an acceptable optimization for subsequent steps. – “relaxation values” inherently discloses the “changing” since it allows for the optimization to adjust the treatment priority goals within the relaxation value ranges; ¶¶60-61; ¶¶68-90) to thereby provide a changed relative priority amongst the plurality of radiation-treatment prescription instructions (Figs. 5A-6; ¶94; ¶¶100-101), determining a second fluence-based radiation dose distribution for the particular patient as a function of the plurality of radiation-treatment prescription instructions and the changed relative priority amongst the plurality of radiation-treatment prescription instructions and presenting information regarding the second fluence-based radiation dose distribution for the particular patient (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53 these embodiments allow the user to change the convergence criterion for each optimization step individually . . . The TPS, in some embodiments, may relax the result of the first optimization step by allowing the execution of the second optimization step to change the additional constraint at most by a relaxation value during execution of the second optimization step. In embodiments where the result of the first optimization step is retained as an additional constraint, the second optimization step optimizes the second optimization constraint to a second goal value without violating any of the one or more absolute constraints and without changing the additional constraint from the first optimization step by more than the relaxation value during the execution of the second optimization step.; ¶¶60-61; ¶¶68-90);
automatically saving, as a corresponding second state, information regarding the changed relative priority amongst the plurality of radiation-treatment prescription instructions and the corresponding second fluence-based radiation dose distribution for the particular patient (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64 Therefore, the script may be saved in memory and be subsequently retrieved from memory during treatment planning sessions; ¶¶68-90; ¶114 The user can review, modify, and accept the pre-defined planning parameter values of the saved script before beginning the optimization of the treatment plan. The user may also modify the pre-defined treatment-planning parameters and save them under a new script name for later use. The use of a wizard user interface and saved scripts, either alone or in combination, may provide an advantage of reducing the time required to complete the treatment planning process, reducing user error, and may also provide a method to simplify the various tasks involved in the treatment planning workflow.);
displaying, on the user interface, visual information regarding changes to fluence-based dose distribution information that occur in response to changes to relative prioritization amongst the plurality of radiation-treatment prescription instructions to thereby illustrate dosing tradeoffs that correspond to prioritization amongst the radiation-treatment prescription instructions (Fig. 4B; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114).
However, Kilby et al. fails to disclose pre-optimization dose distributions, pre-optimization information, and dynamically determining a second fluence-based radiation dose distribution.
In a related field of endeavor, Riker et al. discloses a method for formulating patient treatment prescription instructions for radiation therapy (Riker et al.: Fig. 2A plan optimization step 107; Figs. 3-7; Abstract - The plan optimization software computationally obtains and then optimizes a proposed radiation beam arrangement iteratively based on constraints to form an optimized radiation beam arrangement. A conformal radiation therapy delivery device in communication with the treatment plan optimization computer through the communications network then applies the optimized radiation beam arrangement to the patient.), which patient treatment prescription instructions are configured for use to determine corresponding radiation treatment plan optimization objectives for creation of an optimized radiation treatment plan for a particular patient (Fig. 2A plan optimization step 107; Figs. 3-7; Abstract), the method comprising:
providing a user interface (Figs. 3-7; ¶53 computes an optimal treatment plan using simple constraints and a rapid optimizer tuned to them to meet conflicting, fluid, treatment objectives of a physician, accounting for objectives in both the target tumor volume and multiple structure types; and utilizes a graphic user interface (“GUI”) displaying isodose contour maps, associated DVH curves, other statistics, and tools allowing the user to establish the desired dose distributions for each target tumor volume and non-target structure volume type.; ¶¶88-90; ¶99; ¶¶110-111);
presenting on the user interface a plurality of radiation-treatment prescription instructions that prescribe a particular radiation dosage for particular parts of the particular patient (Figs. 9-10), wherein each of the radiation-treatment prescription instructions (Figs. 3-7; ¶53) has an initial-state relative priority as compared to others of the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40 isodose plot . . . according to a first radiation beam arrangement.; ¶¶47-52 an isodose plot including a plurality of isodose contours, according to a first radiation beam arrangement defining a first treatment plan);

    PNG
    media_image1.png
    242
    978
    media_image1.png
    Greyscale

determining a pre-optimization first fluence-based radiation dose distribution (Figs. 9-10; ¶106 meta-optimization can balance the strength of constraints; ¶113 meta-optimization; ¶142 “test fire” the radiation treatment plan) for the particular patient as a function of the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52) and presenting pre-optimization information regarding the pre-optimization first fluence-based radiation dose distribution (Figs. 9-10; ¶106 meta-optimization can balance the strength of constraints; ¶113 meta-optimization; ¶142) for the particular patient (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52);
automatically saving, as a corresponding first state, pre-optimization information regarding relative priorities (Figs. 9-10 – relative priorities preserved while allowing selection and de-selection under “use”; ¶106; ¶113; ¶142) amongst the plurality of radiation-treatment prescription instructions and the corresponding pre-optimization first fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient (Figs. 4-7 button 158 button 158’; ¶128 Some treatment planning systems provide a means for saving or temporarily storing a plurality of iterations of a treatment plan in the form of an updated version, for subsequent comparison and to permit backtracking.; ¶147 These point costs can be saved for comparison with the final algorithm nomination,; ¶157 Another button 158′ typically launches an algorithm to save a plan along with associated constraint parameters.);
in response to a user changing, via the user interface, a relative priority for at least one of the plurality of radiation-treatment prescription instructions to thereby provide a changed relative priority amongst the plurality of radiation-treatment prescription instructions (¶24 if there are compromises to be made between different goals, to display them to the user in a dynamic, interactive manner, and permit the user to dynamically edit the goals and change the terms in which the user would specify a prescription. It would further be advantageous to provide dynamic constraint balancing, i.e., a real-time system for adjusting dosimetric goals while viewing at least one representation of dose in the patient; ¶¶108-112), dynamically determining a pre-optimization second fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient as a function of the plurality of radiation-treatment prescription instructions (Figs. 2A-2B plan optimization step 107 decision step (acceptable?) 110; ¶24; ¶28; ¶¶36-37 permit the user to dynamically edit goals and change terms in which the user would specify a prescription. . . . a level of interactivity that in turn permits the prioritization to be inferred from user actions and a sequence of user inputs in the form of plan adjustments rather than direct entry of such priorities.; ¶¶91-99 computer planning apparatus 35 can provide dynamic constraint balancing; ¶¶108-112 goal adjustment can be accomplished via interactive plan dose modification: direct manipulation of the isodose contours 162 (often referred to as an isodose “contour map”) and direct manipulation of the DVH curves 175, wherein the output would then be the change to the isodose contours 162 and to the DVH curves 175.; ¶127; ¶165) and the changed relative priority amongst the plurality of radiation-treatment prescription instructions and presenting pre-optimization information regarding the pre-optimization second fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient (Figs. 2A-2B plan optimization step 107 decision step (acceptable?) 110; ¶24; ¶28; ¶¶36-37; ¶¶91-99; ¶109; ¶127; ¶165);
automatically saving, as a corresponding second state, pre-optimization information (Figs. 9-10; ¶106; ¶113; ¶142) regarding the changed relative priority amongst the plurality of radiation-treatment prescription instructions and the corresponding pre-optimization second fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient (Figs. 4-7 button 158 button 158’; ¶37 Advantageously, embodiments of the present invention provide the user with a real-time control permitting the user to dynamically undo a change, completely or partially, and to explore trade-offs between treatment plans, in order to quickly select an optimum balance between versions of a treatment plan and between treatment plans developed on different systems – being able “undo” changes is inherent to “automatically saving” along the way.; ¶¶124-127; ¶128; ¶147; ¶157;
displaying, on the user interface, visual information regarding changes to fluence-based dose distribution information that occur in response to changes to relative prioritization amongst the plurality of radiation-treatment prescription instructions (Figs. 4-7 graphical user interface 150; ¶36 Advantageously, embodiments of the present invention provide a computer planning apparatus that can display immediately a user's request simultaneously with that which the planning system can achieve, and can permit the user to dynamically edit goals and change terms in which the user would specify a prescription.; ¶¶152-166  The computer planning apparatus 35 of the present invention contains an algorithm, which displays and reflects current or selected plan parameters, such as plan radiation beam intensity, in the form of isodose contours 162. Alternatively, instead of displaying dose on the individual slices using isodose contours 162, the user may select the display to be in the form of transparent color washes, e.g., redder if there is more dose and bluer if there is less dose.) to thereby illustrate, prior to optimizing a corresponding radiation treatment plan (Figs. 9-10; ¶106; ¶113; ¶142), dosing tradeoffs (¶¶28-29 exploring trade-offs; ¶37; ¶139 control the tradeoffs between dosimetric quality) that correspond to prioritization amongst the radiation-treatment prescription instructions (Figs. 9-10; ¶106; ¶113; ¶139; ¶142; ¶¶152-166).
In view of the ability to dynamically edit goals and change terms in which the user can specify a dose prescription as is disclosed in Riker et al. at Figures 3-7 and Paragraphs 36-38, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riker et al. with the teachings of Kilby et el. to provide the user the ability to adjust individual constraints which in turn causes adjustments to both the isodose contours and the dosimetric statistics with corresponding graphic display.

Regarding claims 2 and 12 (dependent from claim 11, below, but with same dependent claim scope as claim 2), Kilby et al. and Riker et al. further disclose wherein presenting on the user interface the plurality of radiation-treatment prescription instructions comprises presenting the radiation-treatment prescription instructions in an order of presentation, wherein a relative position of a particular one of the radiation-treatment prescription instructions establishes the relative priority for that particular one of the radiation-treatment prescription instructions (Kilby et al.: Fig. 6 ordered sequence of optimization steps 602; ¶¶60-62; Riker et al.: ¶108 actual implementation of prioritization can be obtained from the use of a slider control, such as, for example, slide control 154 and/or use of a conventional pointing device (not shown), which operates a screen pointer 163 to directly manipulate (“drag”) the dose represented by either isodose contours 162 or DVH curves 175.).
Regarding claims 3 and 13, Kilby et al. and Riker et al. further disclose the method further comprising: detecting a user selectively changing, via the user interface (Kilby et al.: Fig. 6; ¶54 script can be saved in memory or to an external storage device for later retrieval; ¶¶60-62; Riker et al.: ¶125 partial undo slider 155 is basically equivalent to a backspace device that automatically encapsulates the last adjustment the user made), a relative priority for at least one of the plurality of radiation-treatment prescription instructions (Kilby et al.: Fig. 6 move up & move down buttons; ¶¶60-62; Riker et al.: ¶¶84-90 The plan is then converted or imported for real-time editing utilizing an optimization objective function that can be formed by iteratively adjusting at least one constraint so that the extremum of the optimization objective function corresponds to a radiation dose distribution approximately the same as the first radiation dose distribution, and thus, the original clinical goals, of the imported treatment plan . . . slide controls 154, 154′ for parameters such as target “homogeneity” or structure “importance,” respectively, and a screen pointer 163 which, through use of an input device, can manipulate isodose contours 162 displayed in image 161 and/or DVH curves 175.; ¶108 actual implementation of prioritization can be obtained from the use of a slider control, such as, for example, slide control 154 and/or use of a conventional pointing device (not shown), which operates a screen pointer 163 to directly manipulate (“drag”) the dose represented by either isodose contours 162 or DVH curves 175. For example, from the user's perspective, a sensitive tissue sparing slide control 154′ can be used to take dose out of a structure which can be viewed by the software 36 as the equivalent of setting an absolute goal of zero dose in the structure. Within the confines of the software 36, however, the addition of a new goal is actually tantamount to adding a new term to a total cost function comprised of a series of weighted cost contributors, and/or changing the weights of the others.).
Regarding claims 4 and 14, Kilby et al. and Riker et al. further disclose wherein the detecting a user selectively changing (Kilby et al.: Fig. 6; ¶54; ¶¶60-62; Riker et al.: ¶125), a relative priority for at least one of the plurality of radiation-treatment prescription instructions (Kilby et al.: Fig. 6 move up & move down buttons; ¶¶60-62; Riker et al.: ¶¶84-90; ¶108) comprises detecting the user selecting and moving, on the user interface, a relative position of at least one of the radiation-treatment prescription instructions (Kilby et al.: Fig. 6 move up & move down buttons; ¶54; ¶¶60-62; Riker et al.: ¶¶84-90; ¶108).
Regarding claims 5 and 15, Kilby et al. and Riker et al. further disclose wherein the selecting and moving comprises clicking-and-dragging one of the plurality of radiation-treatment prescription instructions (Kilby et al.: ¶125 One or more other user-input devices (e.g., a mouse, a trackball or cursor direction keys) may also be used to communicate directional information, to select commands for processing device 3010 and to control cursor movements on display 3040.; Riker et al.: ¶¶41-42 software can interface with an input device preferably in the form of a pointing device such as a mouse, or touchscreen, to allow the user to “grab” and “drag” and isodose contour out of or into an adjacent target or structure volume. Also, for example, the software can also allow the user to “drop” or “sculpt” a path indicating a desired position for a selected isodose contour.; ¶¶102-104 a slide control 154, or other form of adjustment control, is provided to adjust the weight or importance of correct selection of boundaries to the overall plan.; ¶111; ¶116; ¶122; ¶126; ¶159).
Regarding claims 6 and 16, Kilby et al. and Riker et al. further disclose the method further comprising: switching back and forth between a display of information corresponding to the first state and the second state on the user interface (Kilby et al.: ¶32 The optimization process comprises optimizing each of the treatment planning objectives in the ordered sequence, while obeying constraints related to values of other planning parameters (these constraints may be applied for the entire optimization process, or may be related to values of other parameters achieved through previous optimization steps).; ¶34 Alternatively, the user may utilize a previously saved script already having the desired sequenced order for a particular treatment, e.g., script for treating prostate, which may also include any or all of the treatment-planning objectives and constraints; ¶¶45-46; Riker et al.: ¶37 dynamically undo a change; ¶¶125-126 partial undo slider 155 is basically equivalent to a backspace device that automatically encapsulates the last adjustment the user made. Further, in the preferred embodiment, the partial undo slider 155 defaults with its handle 157 in the far right position upon release of the isodose contour 162 of interest and scan window 160 corresponding displays the modified plan. If the user slides the slider handle 157 all the way to the left, the algorithm undoes the modification completely.; ¶158).
Regarding claims 7 and 17, Kilby et al. and Riker et al. further disclose the further comprising: canceling, via the user interface, all changes to the relative priority for any of the radiation-treatment prescription instructions and, in response thereto, presenting the plurality of radiation-treatment prescription instructions using the initial-state relative priority along with the information regarding the first fluence-based radiation dose distribution for the particular patient (Kilby et al.: ¶32; ¶34; ¶¶45-46; Riker et al.: ¶37; ¶¶125-126; ¶158). 
Regarding claims 8 and 18, Kilby et al. and Riker et al. further disclose wherein automatically saving, as a corresponding state, pre-optimization information (Riker et al.: Figs. 9-10; ¶106; ¶113; ¶142) regarding the corresponding fluence-based radiation dose distribution for the particular patient comprises storing fluence information but not corresponding calculated dose distribution results (Kilby et al.: ¶32; ¶34; ¶¶45-46; ¶54 a script is an ordered sequence of optimization steps for sequential optimization during execution of the optimization steps, as well as for storing the optimization steps for later use; Riker et al.: ¶37; ¶¶125-126; ¶158)
Regarding claims 9 and 19, Kilby et al. and Riker et al. further disclose wherein at least one of the plurality of radiation-treatment prescription instructions constitutes a goal for a treatment volume (Kilby et al.: Fig. 6 max dose; ¶39 allow three dimensional visualization of the volume requiring treatment. The TPS can be used to generate contours for one or more VOIs to be targeted or avoided during treatment, such as a planning target volume (PTV), the prostate, bladder, rectum, penile bulb, and PTV shell structures. Shell structures may be used as part of the treatment plan to influence dose distribution. For example, but without limitation, shell structures can be automatically generated around the target volumes based on symmetric or asymmetric dilations of the target volume. Shell structures are tuning structures generated to restrain the dose delivered to the normal tissues surrounding the target volume, and together with maximum dose constraints may be used to control the conformality of the dose distribution around the target volume. For example, maximum dose constraints applied to a shell structure generated in the close vicinity of the target volume (e.g., dilation margins of 1 to 5 mm) would control the conformality of the prescription isodose, and maximum dose constraints applied to a shell structure generated further away from the target volume (e.g., dilation margins of 10 to 30 mm or greater) would control the low dose extensions around the target volume. The shell structure's target volume and dilation margins may be saved as components of the sequential optimization script. In one embodiment, when a script that includes shell structures is loaded, the shell structures are automatically generated.; ¶44  desired minimum dose to the target volume,; ¶60; Riker et al.: Figs. 4-7 dose limit, target; ¶36 determine an optimal radiation beam arrangement for applying radiation to a tumor target volume while minimizing radiation of a non-target structure volume in a patient.; ¶39 The isodose contours of the isodose plot is directly manipulatable by user to change a radiation dose for the target tumor volume or the non-target structure volume to produce the optimized radiation beam arrangement. The graphical representation of radiation dose distribution can also be in the form of Cumulative Dose Volume Histograms or Dose Volume Histograms, collectively referred to as “DVHs” or “DVH curves,” or other forms of dose-volume statistics for the target tumor volume and non-target structure volumes of interest. The DVH plots or curves are directly manipulatable by user to change a radiation dose, thereby producing the optimized radiation beam arrangement.; ¶86 The computer planning apparatus 35 can relatively quickly (in an interactive time frame), display isodose contours 162 (FIG. 3) and Cumulative Dose Volume Histograms or Dose Volume Histograms, collectively referred to as “DVHs” or “DVH curves” 175 (FIG. 3) from an actual treatment plan that is being developed or modified, both of which can be directly and graphically manipulated by a user.) and at least one of the plurality of radiation-treatment prescription instructions constitutes a goal for an organ-at-risk (Kilby et al.: ¶41 total number of MUs for all radiation beams, and another optimizable parameter is the maximum or minimum dose of radiation received by a volume of interest (e.g., prostate, rectum, or bladder) within the anatomical region of the patient to which the radiation beams are directed.; Riker et al.: Figs. 4-7 structure; ¶36 while minimizing radiation of a non-target structure volume in a patient.; ¶79 when the plan matching portion of the computer planning apparatus 35 imports a plan, it can spread the plan evaluation points into selected locations of target boundaries, target interior, organ at risk (“OAR”) boundaries, and Dmax points, described later.;  ¶87 For example, the user decides the prostate is to be dosed with 50 Gy, and enters it as such. The 50 Gy dose will then be displayed on the screen around the prostate. The user may then examine the result and decide that an OAR is receiving too much dose. The user may make an adjustment on that particular OAR which resultingly pushes the excessive dose out of the OAR of interest.).
Regarding claim 10, Kilby et al. and Riker et al. further disclose the method further comprising: protecting, via the user interface, an achieved fluence-based radiation dose distribution that corresponds to one of the plurality of radiation-treatment prescription instructions notwithstanding subsequent changes to the relative priority for at least one of the plurality of radiation-treatment prescription instructions (Kilby et al.: ¶¶60-61 Although each of the optimization steps includes a relaxation value 604, in some embodiments, any of the relaxation values may be set to zero, such as the relaxation value 604 in the sixth optimization step. In another embodiment, the user interface 600 is automatically populated when a saved script is loaded from memory, and the user interface 600 may allow the user to edit the optimization steps of the loaded script before execution. – a “relaxation value” of zero would function as a “protection”; Riker et al.: ¶¶123-124 software 36 can prevent any change in dose that would result in a radiation dose deviating from outside the user provided dose constraints.; ¶¶128-129 Conceptually, the interpolate between checkpoints function is a multiple level undo, which can functionally utilize linear interpolation between dose values of evaluation/optimization sampled points. This function, however, is not limited to the comparison of only prior versions of a plan created using the tools of this system. Interpolation between two checkpoints can be accomplished by first determining a value of radiation dose at each of a corresponding set of points representing a radiation dose distribution for the first and the second checkpoints created on different platforms.; ¶¶158-161 Checkboxes are a simple tool for inputting simple information into a computer system/apparatus. In an embodiment of the present invention, where the desired input into the computer planning apparatus 35 is merely a selectable inclusion of an item into the optimization process, checkboxes 152 may be utilized. For example, a checkbox 152 may be used to select the prostate as a target or the rectum as a healthy tissue structure. . . . text entry fields 153 are available for entry of target goal dose and healthy structure dose limit, although other prescription parameters are also possible.).
Regarding claim 11, Kilby et al. discloses a method for formulating patient treatment prescription instructions for radiation therapy (Kilby et al.: Figs. 4A-4D; Abstract), which patient treatment prescription instructions are configured for use to determine corresponding radiation treatment plan optimization objectives for creation of an optimized radiation treatment plan for a particular patient using the radiation treatment plan optimization (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 5A-9; Abstract), wherein the patient treatment prescription instructions are expressed in terms that are agnostic with respect to any particular radiation treatment platform and are themselves unsuitable to serve as optimization objectives for use in optimizing a radiation treatment plan (Fig. 5B;  Fig. 6 – organs/areas/instructions can be moved up or down or deleted; ¶59; ¶89; ¶91; ¶¶100-101 – organs/areas can be excluded), the method comprising:
providing a user interface (Figs. 5A-9; ¶37; ¶¶54-65);
presenting on the user interface a plurality of radiation-treatment prescription instructions (Figs. 5A-9; ¶¶32-33; ¶¶43-49; ¶¶52-53; ¶¶60-62; ¶¶66-90) ) that prescribe a particular radiation dosage for particular parts of the particular patient (Figs. 5B & 6; ¶43; ¶¶91-105), wherein each of the radiation-treatment prescription instructions has an initial-state relative priority as compared to others of the plurality of radiation-treatment goals (Figs. 5A-9; ¶¶32-33 – treatment plan objectives; ¶91 – clinician selects which organ/area gets priority; ¶¶100-101 – specific organs/areas can be excluded from optimization; ¶¶114-116 – pre-defined treatment planning parameters & starting at maximum dose constraints before optimization);

    PNG
    media_image2.png
    483
    1395
    media_image2.png
    Greyscale

obtaining a first set of rules that define a fluence-based radiation dose distribution as a function of the plurality of radiation-treatment prescription instructions (Fig. 4B method 420 generate first optimization step to provide the highest possible planned target volume (PTV) minimum dose below or equal to the prescription dose 422 generate second optimization step to provide the largest possible volume of the PTV receiving at least the maximum dose 424 generate third optimization step to provide the lowest possible volume of the rectum receiving more than 75% of the prescription dose 426 generate the fourth optimization step to provide the lowest possible volume of the bladder receiving more than 75% of the prescription dose 428 generate fifth optimization step to provide the lowest possible total monitor units (MU) 430; Figs. 4C-9; ¶¶43-53; ¶¶60-65) and the relative for each of the plurality of radiation-treatment prescription instructions (Fig. 1; Figs. 4B-9; ¶¶56-58; ¶¶60-65);
obtaining a second set of rules that specify automatically saving, as corresponding states, information regarding relative priorities amongst the plurality of radiation-treatment prescription instructions and corresponding fluence-based radiation dose distributions as a function of detecting changes to the relative priority of any of the plurality of radiation-treatment prescription instructions (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114); 
generating a first fluence-based radiation dose distribution for the particular patient by evaluating the plurality of radiation-treatment prescription instructions and the relative priority for each of the plurality of radiation-treatment prescription instructions against the first set of rules (Fig. 4B method 420 generate first optimization step to provide the highest possible planned target volume (PTV) minimum dose below or equal to the prescription dose 422 generate second optimization step to provide the largest possible volume of the PTV receiving at least the maximum dose 424 generate third optimization step to provide the lowest possible volume of the rectum receiving more than 75% of the prescription dose 426 generate the fourth optimization step to provide the lowest possible volume of the bladder receiving more than 75% of the prescription dose 428 generate fifth optimization step to provide the lowest possible total monitor units (MU) 430; Figs. 4C-9; ¶¶43-53; ¶¶60-65);
presenting information regarding the first fluence-based radiation dose distribution for the particular patient (Fig. 4B; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114);
automatically saving, as a corresponding first state, information regarding the relative priority for each of the plurality of radiation-treatment prescription instructions and the corresponding first fluence-based radiation dose distribution for the particular patient (Figs. 4A-9; ¶39; ¶54; ¶¶61-64; ¶114);
in response to a user changing, via the user interface, a relative priority for at least one of the plurality of radiation-treatment prescription instructions (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶68-90), generating a second fluence-based radiation dose distribution for the particular patient by evaluating the plurality of radiation-treatment prescription instructions to thereby provide a changed relative priority amongst the plurality of radiation-treatment prescription instructions (Figs. 5A-6; ¶94; ¶¶100-101) and the changed relative priority amongst the plurality of radiation-treatment prescription instructions against the first set of rules (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶68-90);
presenting information regarding the second fluence-based radiation dose distribution for the particular patient (Fig. 4B; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114); 
using the second set of rules to automatically save, as a corresponding second state, information regarding the changed relative priority amongst the plurality of radiation-treatment prescription instructions and the corresponding second fluence-based radiation dose distribution for the particular patient (Fig. 4B sequentially optimize the sequence of optimization steps 432; Figs. 4C-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114);
displaying visual information regarding changes to fluence-based dose distribution information that occur in response to changes to relative prioritization amongst the plurality of radiation-treatment prescription instructions to thereby illustrate dosing tradeoffs that correspond to prioritization amongst the radiation-treatment prescription instructions (Fig. 4B; Figs. 4C-5C; Fig. 6 optimization steps 602; Figs. 7-9; ¶¶45-53; ¶¶60-61; ¶¶63-64; ¶¶68-90; ¶114).
However, Kilby et al. fails to disclose an automatically-iterated radiation treatment plan optimization.
In a related field of endeavor, Riker et al. discloses a method for formulating patient treatment prescription instructions for radiation therapy (Riker et al.: Fig. 2A plan optimization step 107; Figs. 3-7; Abstract), which patient treatment prescription instructions are configured for use to determine corresponding radiation treatment plan optimization objectives for creation of an optimized radiation treatment plan for a particular patient using automatically-iterated radiation treatment plan optimization (Figs. 2A-2B plan optimization step 107 decision step (acceptable?) 110; ¶24; ¶28; ¶¶36-37; ¶¶91-99; ¶109; ¶127; ¶165), the method comprising:
providing a user interface (Figs. 3-7; ¶53; ¶¶88-90; ¶99; ¶¶110-111);
presenting on the user interface a plurality of radiation-treatment prescription instructions that prescribe a particular radiation dosage for particular parts of the particular patient (Figs. 9-10), wherein each of the radiation-treatment prescription instructions (Figs. 3-7; ¶53) has an initial-state relative priority as compared to others of the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52);

    PNG
    media_image1.png
    242
    978
    media_image1.png
    Greyscale

obtaining a first set of rules that define a pre-optimization fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient by evaluating the plurality of radiation-treatment prescription instructions and the relative priority for each of the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52);
obtaining a second set of rules (Figs. 9-10; ¶106; ¶113 iteratively adjust the constraints to achieve goals – each adjustment is a new “set of rules”; ¶142) that specify automatically saving (Figs. 4-7 button 158 button 158’; ¶128), as corresponding states, pre-optimization information (Figs. 9-10; ¶106; ¶113; ¶142) regarding relative priorities amongst the plurality of radiation-treatment prescription instructions (Figs. 4-7 graphical user interface 150; Figs. 9-10; ¶36; ¶¶152-166);
generating a pre-optimization first fluence-based radiation dose distribution (Figs. 9-10; ¶106; ¶113; ¶142) for the particular patient by evaluating the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52) and the relative priority for each of the plurality of radiation-treatment prescription instructions against the first set of rules (Figs. 9-10; ¶106; ¶113; ¶142); 
presenting pre-optimization information regarding the pre-optimization first fluence- based radiation dose distribution for the particular patient (Figs. 9-10; ¶106; ¶113; ¶142); 
automatically saving, as a corresponding first state (Figs. 4-7 button 158 button 158’; ¶128), pre-optimization information (Figs. 9-10; ¶106; ¶113; ¶142) regarding the relative priority the plurality of radiation-treatment prescription instructions (Figs. 2A-2B beam positioning step 102; ¶40; ¶¶47-52) and the corresponding pre-optimization first fluence-based radiation dose distribution for the particular patient (Figs. 9-10; ¶106; ¶113; ¶142); 
in response to a user changing, via the user interface (¶24; ¶¶84-90; ¶¶108-112), a relative priority for at least one of the plurality of radiation-treatment prescription instructions to thereby provide a changed relative priority (Figs. 9-10; ¶106; ¶113; ¶142) amongst the plurality of radiation-treatment prescription instructions, generating a pre-optimization second fluence-based radiation dose distribution for the particular patient (Figs. 9-10; ¶106; ¶113; ¶142) by evaluating the plurality of radiation-treatment prescription instructions and the changed relative priority amongst the plurality of radiation-treatment prescription instructions against the first set of rules (Figs. 2A-2B plan optimization step 107 decision step (acceptable?) 110; ¶24; ¶28; ¶¶36-37; ¶¶91-99; ¶109; ¶127; ¶165); 
presenting pre-optimization information regarding the pre-optimization second fluence- based radiation dose distribution for the particular patient (Figs. 9-10; ¶106; ¶113; ¶142); 
using the second set of rules to automatically save, as a corresponding second state, pre- optimization information (Figs. 9-10; ¶106; ¶113; ¶142) regarding the changed relative priority amongst the plurality of radiation-treatment prescription instructions and the corresponding pre-optimization second fluence-based radiation dose distribution for the particular patient (Figs. 9-10; ¶106; ¶113; ¶142); 
displaying visual information regarding changes to fluence-based dose distribution information that occur in response to changes to relative prioritization amongst the plurality of radiation-treatment prescription instructions (Figs. 9-10; ¶106; ¶113; ¶142) to thereby illustrate, prior to optimizing a corresponding radiation treatment plan (Figs. 9-10; ¶106; ¶113; ¶142), dosing tradeoffs that correspond to prioritization amongst the radiation-treatment prescription instructions (¶¶28-29 exploring trade-offs; ¶37; ¶139).
In view of the ability to dynamically edit goals and change terms in which the user can specify a dose prescription as is disclosed in Riker et al. at Figures 3-7 and Paragraphs 36-38, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riker et al. with the teachings of Kilby et el. to provide the user the ability to adjust individual constraints which in turn causes adjustments to both the isodose contours and the dosimetric statistics with corresponding graphic display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection corresponding to new interpretation of the cited art presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JOE ANTO et al. (US Pub. 2019/0070435 A1) – which discloses the newly claimed invention including formulating patient treatment prescription instructions for radiation therapy (JOE ANTO et al.: Fig. 1 interactive planning interface unit 120 display 124 interactive planning apparatus 126; Fig. 2 objective value 240 providing comparison between first and second fluence-dosage instructions; Abstract), except for the automatically saving of information.

    PNG
    media_image3.png
    473
    1317
    media_image3.png
    Greyscale

Zhang et al. (US Pat. 8,986,186) – which discloses an automated treatment planning for radiation therapy (Zhang et al.: Fig. 8; Fig. 12F) including automatically saving of information (C.22:L.10-40).

    PNG
    media_image4.png
    269
    686
    media_image4.png
    Greyscale

Carpenter et al. (US Pub. 2018/0169437) – which discloses result-driven radiation therapy treatment planning (Carpenter et al.: Fig. 8) including automatically saving of information (¶48; ¶57). 

    PNG
    media_image5.png
    430
    642
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884